UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6741



KEVIN JOHNSON,

                                            Plaintiff - Appellant,

          versus


DONALD R. GUILLORY, Chief Warden, Powhatan
Correctional Center; DAVID W. BARNES, Medical
Doctor, Powhatan Correctional Center; FRED
SCHILLING, Health Services Director, Virginia
Department of Corrections,
                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. T.S. Ellis, District Judge.
(CA-96-1175-AM)


Submitted:   October 31, 1997          Decided:     December 18, 1997


Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kevin Johnson, Appellant Pro Se. Carlyle Randolph Wimbish, III,
SANDS, ANDERSON, MARKS & MILLER, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Johnson v. Guillory, No. CA-96-1175-AM (E.D. Va. Apr. 9, 1997). We
deny Appellant's motion for writ of contempt.* We also deny Appel-

lant's motion for an order granting him unconditional in forma pau-

peris status. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.




                                                             AFFIRMED




    *
     Appellant's "Motion for Writ of Contempt" and supporting af-
fidavits allege, among other things, that he has been denied access
to his legal papers and to law books, which prevented him from
adequately preparing his informal brief for this appeal. Since this
motion was filed, however, Appellant has filed a supplemental brief
which supports his position and contains thorough citations to
legal authority. We have considered the supplemental brief, so
Appellant's appeal has not been prejudiced by any lack of access to
materials.

                                   2